Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Q. Nguyen on 6/15/22.

The application has been amended as follows: 

9. (Currently amended)  An inhibitor peptide for inactivation of EspZ, said inhibitor
peptide comprising:
a) a targeting peptide, the targeting peptide binds to or interacts with at
least a portion of EspZ, wherein the targeting peptide comprises one of SEQ ID NOs: 20-23, SEQ ID NOs: 41-68: and
b) a cell penetrating peptide (CPP) linked directly or indirectly to the
targeting peptide, the CPP is for enhancing penetration of the targeting
peptide into a cell:
wherein the inhibitor peptide disrupts EspZ activity.

10. (Currently amended) An inhibitor peptide for inactivation of EspZ, said inhibitor peptide comprising:
a) a targeting peptide, the targeting peptide binds to or interacts with at
least a portion of EspZ, wherein the
targeting peptide comprises a peptide that is at least 90% identical to one
of SEQ ID NOs: 20-23, SEQ ID NOs: 41-68: and
b) a cell penetrating peptide (CPP) linked directly or indirectly to the
targeting peptide, the CPP is for enhancing penetration of the targeting
peptide into a cell:
wherein the inhibitor peptide disrupts EspZ activity.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 9 and 10 are allowed. There was no art found that teaches or suggests the claimed sequences. Therefore, the claims are novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 9-10 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TARA L MARTINEZ/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654